Title: To Alexander Hamilton from James McHenry, 24 June 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War Department,June 24. 1799.

Inclosed are certain regulations respecting the delivery of Fuel, Straw and Stationery, and Horses furnished to Officers. I wish you to consider them, and to offer such additional ones to, or alterations in those proposed as in your opinion may be proper. The last has been conceived necessary to check an evil which may grow to magnitude.
I request you particularly to determine how many Horses to the different Grades entitled to receive Forage from the public shall be allowed to each respectively. If this is not determined, a Lieutenant Colonel or Major may keep Six Horses, and draw forage for them all.
I have the honor to be,   with great respect, Sir,   Your obedt. servant,
James McHenry
Major GeneralAlexander Hamilton
